        1:19-cv-01133-HAB-EIL # 38             Page 1 of 10




                           UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ANTHONY GAY,

                        Plaintiff,
                                                        Case Number 18-cv-7196
v.
                                                        Judge Sara L. Ellis
THE STATE OF ILLINOIS, et al.,

                        Defendants.

 DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO TRANSFER VENUE
                     PURSUANT TO 28 USCS § 1404

        NOW COME Defendants, WEXFORD HEALTH SOURCES, INC., WILLIAM PUGA,

M.D., KELLY RENZI, PSY.D., by and through their attorneys, CASSIDAY SCHADE LLP;

PIERRE NUNEZ, PhD, by and through his attorneys, DONOHUE BROWN MATHEWSON &

SMYTH LLC; and the STATE OF ILLINOIS, JAMES R. BALDWIN, JEFF SIMS, SHANE

REISTER, SYLVIA BUTLER, JAMIE CHESS, and MELVIN HINTON, by and through their

attorney, KWAME RAOUL, Attorney General of Illinois, and for their reply in support of their

motion to transfer this matter from the Federal District Court for the Northern District of Illinois,

Eastern Division (“Northern District, Eastern Division”) to the Federal District Court for the

Central District of Illinois (“Central District”), state as follows:

                                         INTRODUCTION

        In his Response to Defendants’ Motion to Transfer Venue (ECF #31)(Plaintiff’s

“Response”), Plaintiff, ANTHONY GAY (“Plaintiff” or “Gay”), attempts to argue that the

Northern District, Eastern Division is a more appropriate and convenient venue to litigate the

above-captioned matter as opposed to the Central District. However, Plaintiff’s arguments are

entirely absent legal or factual support. Following well-established case law from this Circuit,
        1:19-cv-01133-HAB-EIL # 38            Page 2 of 10



the determinative factors when considering a § 1404 motion overwhelmingly favor transfer to

the Central District.

                                           ARGUMENT

A.     The Northern District Is Comprised of Two Separate and Distinct Divisions, while
       the Central and Southern District Are Considered One, Single Forum

       Congress set forth the organization of the federal district courts in Title 28, Chapter 5, of

the United States Code. To this end, Chapter 93 of this act states: “The Northern District

comprises two divisions.” 28 U.S.C. § 93(a). Sub-Section (a) then goes on to list the counties

which comprise the Eastern Division and the Western Division, followed by the locations of the

courthouses for each Division. Id. To the contrary, neither the Central nor Southern Districts are

divided into distinct divisions. 28 U.S.C. §93(b)-(c). Instead, these Sections of the Code simply

lists the counties that are contained within these Districts, and the locations of the courthouses.

Id.

       In the present matter, Plaintiff asserts:

               Because they cannot make a straightforward request for transfer to
               the Springfield Division, Defendants never actually say where in
               the Central District they are seeking a transfer. Instead, they treat
               the Central District as a single super-forum, going back and forth
               among its four divisions, whose courthouses sit nearly 200 miles
               apart, and citing one and then another as a convenient venue
               depending on the issue at hand. (Meanwhile Defendants
               fastidiously observe the distinction between the Northern District’s
               two divisions, each of which contains a prison where Plaintiff was
               subject to solitary confinement.) (ECF #31 at page 2). [emphasis
               added].

       As such, Plaintiff is intimating that Defendants’ distinction between the Northern

District’s two (2) divisions, but not recognizing any “divisions” in the Central and Southern

Districts, was improper and solely done to further their position regarding transfer of the case. Id.




                                                   2
         1:19-cv-01133-HAB-EIL # 38                   Page 3 of 10



However, despite Plaintiff’s contention to the contrary, Defendants were not “fastidiously”

observing a distinction between the two divisions of the Northern Division, while not observing

separate divisions in the Central and Southern Districts. Instead, they recognized the distinctions

of two separate divisions in the Northern District because they actually exist, while no such

division is made in the other two federal districts of Illinois.1 Plaintiff is incorrect when he states

there are four (4) separate divisions within the Central and Southern Districts. Instead, there are

only four separate and distinct forums located within all of Illinois. As such, Defendants’

arguments that are premised on the distinction between the Eastern and Western Divisions, but

no such divisions located within the Central and Southern Districts, was proper.

         Plaintiff also criticizes Defendants for not making a “straightforward request” to transfer

this case to a specific “division” within the Central District; but rather, refer to the Central

District as a “single super-forum”. (ECF #31 at page 2). However, in the event this matter gets

transferred, the Court will have sole discretion to assign the judge and courthouse within the

Central District where this case will be heard. 28 U.S.C. § 1404(c). Defendants do not have the

authority to assign a case to specific courthouse within the Central District. Thus, based upon

their reliance on the aforementioned Congressional Acts, Defendants were appropriate when they

distinguished between the two divisions of the Northern District, and only considered the Central

and Southern Districts as single forums with no distinct divisions.

B.       Plaintiff’s Choice of Forum Should Not be Given Deference Because the Events
         Giving Rise to this Lawsuit Only Have a Weak Connection to the Northern District
         In his Response, Plaintiff admits that only four (4) months of the twenty (20) years that

he claims he unlawfully spent in solitary confinement occurred within the Northern District,


1
  In fact, interdivision transfers from the Eastern to Western Division routinely occur, while no such transfers are
recognized in the Central or Southern Districts. See e.g., Carter v. Baldwin, 2017 U.S. Dist. LEXIS 121999, 2017
WL 3310976 (N.D. Ill. 2018).

                                                          3
        1:19-cv-01133-HAB-EIL # 38           Page 4 of 10



Eastern Division. (ECF #36 at page 5). Notwithstanding, Plaintiff asserts “case law gives

considerable weight to his decision to bring his suit…” in his chosen forum of Chicago, Illinois.

Id. at page 2. In support of this assertion, Plaintiff cites to Nicks v. Koch Meat Co., 260 F. Supp.

3d 942, 955 (N.D. Ill. 2017) for the proposition that Court give deference to a plaintiff’s chosen

forum “where some of the material events giving rise to the plaintiff’s claims occurred in the

forum he chose.” (ECF #31 at page 5). However, in Nicks, the Court held that the deference to a

plaintiff’s chosen forum “is lessened…when the plaintiff's chosen forum is not the plaintiff's

home forum or has relatively weak connections with the operative facts giving rise to the

litigation." Nicks at 955. In that case, the Court found that the plaintiff’s choice of forum “ha[d]

a strong connection to the operative facts giving rise to this litigation.” Id. Thus, while the four

(4) months Plaintiff spent at Stateville, all which occurred prior to 2003 (and are likely barred by

the statute of limitations) may serve as some connection to the Northern District, Eastern

Division, this can only be considered a weak and immaterial connection when considering the

approximately nineteen (19) years and eight (8) months Plaintiff spent in solitary confinement

outside of this forum. This holds especially true when considering Plaintiff resides in the Central

District. Nicks at 955. As such, Nicks actually supports the proposition that Plaintiff’s choice of

forum should not be given deference.

       Next, Plaintiff tries to distract the Court from the weak connection between the Northern

District, Eastern Division and the events giving rise to this case by pointing out that his solitary

confinement not only took place within the geographical boundaries of the Central District; but

also, within the boundaries of the Southern District and Northern District, Western Division.

(ECF #31 at pages 5-6). Defendants acknowledge that the events giving rise to this lawsuit did

not occur solely within the Central District. Notwithstanding, there is a strong connection



                                                 4
        1:19-cv-01133-HAB-EIL # 38            Page 5 of 10



between the events giving rise to this lawsuit and the Central District. Specifically, Plaintiff

resides in the Central District, Plaintiff’s assaults against security staff that lead to his solitary

confinement took place in Pontiac, he was initially placed in solitary confinement at Pontiac, he

spent six (6) and a half years in solitary confinement at facilities located within the Central

District; and his post-incarceration mental health treatment took place in the Central District.

While it is true that the Southern District, and too a far lesser extent, the Northern District,

Western Division, have some connection to this case, the neighboring Central District is clearly a

more convenient choice when compared to a congested city like Chicago, Illinois.

       Based upon the foregoing, it is evident that the Northern District, Eastern Division has a

tenuous relationship with this case, at best. Instead, the overwhelming majority of events giving

rise to this claim occurred outside of the Northern District, Eastern Division; and either within or

closer to the Central District (as compared to Chicago, Illinois). Thus, Plaintiff’s choice of forum

should not be given deference.

C.     The Convenience of the Witnesses Overwhelmingly Favors Transfer to the Central
       District

       Plaintiff’s next argument in his Response is that the convenience of the witnesses favors

the current forum. (ECF #31 at page 7). However, common sense dictates that when the

overwhelming majority of events giving rise to this claim took place either in the Central or

Southern District, a “central” location like the Central District is more convenient to witnesses

living in these Districts compared to Chicago, Illinois.

       To this end, it is undisputed that during approximately eighteen (18) of the twenty (20)

years Plaintiff spent in solitary confinement, he was incarcerated in an IDOC correctional facility

located within the geographical boundaries of the Central or Southern District; Plaintiff lives

within the geographical boundaries of the Central District; and that the post-incarceration family

                                                  5
        1:19-cv-01133-HAB-EIL # 38           Page 6 of 10



members and mental health professionals reside within the geographical boundaries of the

Central District. As such, it is anticipated a large majority of the witnesses in this case reside in

the Central and Southern Districts. Clearly, it is more convenient for witnesses living within the

geographical boundaries of the Central or Southern District to travel to any courthouse within the

Central District compared with traveling to the Dirksen Federal Building. Defendants

acknowledge that Pontiac is within one hundred miles of the Dirksen Federal Building. But that

does not explain how traveling to Chicago, Illinois is more convenient than any of the

courthouses located within the Central District. This holds especially true when considering the

congestion and added expense that traveling to a city like Chicago, Illinois brings. See Thomas v.

City of Woodstock, 2011 WL 3841811, at *1 (N.D. Ill. Aug. 30, 2011).

       Plaintiff attempts to argue that the location of the non-party witnesses is irrelevant,

because they are medical and correctional employees of the Defendants; and thus, under their

control. (ECF #31 at pages 9-10). However, the allegations in this matter stretch back to the

1990’s. (See ECF #1). Thus, while this case is still in its infancy, and not all witnesses have yet

to been specially identified, it is reasonable to expect that many, if not most, of the potential

witnesses in this case no longer work for Wexford Health Sources, Inc., or the Illinois

Department of Corrections (“IDOC”); and consequently, are not in control of the Defendants.

       Next, Plaintiff argues that Plaintiff’s post-incarceration mental health professionals and

family member residing in or near Rock Island, Illinois, which is located within the geographical

boundaries of the Central District, have no relevancy to this case. (ECF #31 at page 10).

However, these individuals are expected to be key witnesses regarding damages. Specifically,

Plaintiff’s treating mental health professionals will be offering opinions as to the nature and

extent of the purported psychological and emotional damage Gay incurred as a result of being



                                                 6
        1:19-cv-01133-HAB-EIL # 38            Page 7 of 10



placed in solitary confinement. Since these witnesses reside within the Central District, it will be

more convenient for them if the case is litigated within said District as opposed to Chicago,

Illinois, which is almost two hundred (200) miles from Rock Island, Illinois.

       Furthermore, Plaintiff makes a misguided argument that though the Central District is

geographically closer to Southern District than the Northern District, Eastern Division, it is more

convenient to fly to Chicago, Illinois than to the Central District. (ECF #31 at page 11).

However, when considering the costs of plane tickets and baggage fees; as well as the time spent

in security lines, flight delays, and traveling into the city; flying to Chicago, Illinois is the least

convenient place to try this case for a resident of the Southern District. Instead, it would be far

more convenient for witnesses located in Southern District to take a few hour car or train ride to

the neighboring Central District.

       Lastly, in regard to those potential witnesses residing in the Northern District, Western

Division, the parties clearly are at odds regarding the weight of the information that these

witnesses possess. Specifically, there is a difference of opinion as to whether Plaintiff’s

incarceration at Dixon prior to his release is germane to the claims in this case because he

admitted in the Article he was released from solitary confinement at this facility. (Compare ECF

#26 at page 11 to ECF #36 at pages 9-10). However, putting aside the value of information held

by these potential witnesses to this case, Plaintiff has failed to address how traveling to an

expensive and congested city like Chicago, Illinois is more convenient that traveling to the far

less congested cities where courthouses of the Central District are located. Because Dixon is

located closer to, or not much further than, all of the courthouses of the Central District when

compared to the Dirksen Federal Building, transfer to the Central District is favorable to the

witnesses residing in the Northern District, Western Division, as well.



                                                  7
        1:19-cv-01133-HAB-EIL # 38            Page 8 of 10



        D.      The Central District Has the Greatest Interest in Resolution of This Case

        Plaintiff states that the central issue in this case is “Plaintiff’s wrongful solitary

confinement.” (ECF #31 at page 13). Notwithstanding, Gay argues that the criminal convictions

based upon his inactions are inconsequential. Id. However, Plaintiff's argument again misses the

mark, as it is not the actual convictions that are relevant to this case. Instead, what is relevant is

that the actions leading up to those convictions are what caused the IDOC to place Plaintiff in

solitary confinement. All of these actions took place at Dixon, which is located within the

geographical boundaries of the Central District. It was Dixon employees, who are residents of

the Central District, which allegedly started the events giving rise to this lawsuit – placing Gay in

solitary confinement. Thus, the residents of the Central District have the greatest interest in

resolving this lawsuit. This holds especially true here because the alleged constitutional

violations were perpetrated on one of their own residents, as Plaintiff is a resident of the Central

District. Plaintiff makes absolutely no attempt to argue how this case has any a relation to the

Northern District, Eastern Division; or why its citizens have a desire in resolution of this matter.

Thus, the public factors clearly favor transfer to the Central District.

        E.      Summary of Balance

        After analyzing all of the factors for transfer under 28 U.S.C.S. § 1404(a), it is clear that

the balance warrants transfer of this action to the Central District of Illinois. To this end, the

convenience to all of the parties and non-party witnesses, as well as the interests of justice, weigh

significantly in favor of transfer.

        WHEREFORE, Defendants, WEXFORD HEALTH SOURCES, INC., WILLIAMS

PUGA, M.D., KELLY RENZI, PSY.D., PIERRE NUNEZ, PhD., the STATE OF ILLINOIS,

JAMES R. BALDWIN, JEFF SIMS, SHANE REISTER, JAMIE CHESS, SYLVIA BUTLER



                                                  8
        1:19-cv-01133-HAB-EIL # 38          Page 9 of 10



and MELVIN HINTON, respectfully request that this Honorable Court transfer this case,

instanter, to the United States District Court for the Central District of Illinois for all further

proceedings.

                                             Respectfully submitted,

                                             CASSIDAY SCHADE LLP
                                             By: _/s/ Joseph J. Lombardo_____________
                                                 One of the Attorneys for Defendants,
                                                 WEXFORD HEALTH SOURCES, INC.,
                                                 WILLIAM PUGA, M.D., KELLY RENZI,
                                                 PSY.D.
                                                 222 West Adams Street, Suite 2900
                                                 Chicago, IL 60606
                                                 (312) 641-3100
                                                 (312) 444-1669 – Fax
                                                 jlombardo@cassiday.com


                                             Kwame Raoul, Attorney General of Illinois

                                             By: _/s/ Nicholas S. Staley _____________
                                                 One of the Attorneys for Defendants,
                                                 the STATE OF ILLINOIS, JOHN R.
                                                 BALDWIN, JEFF SIMS, SHANE REISTER,
                                                 SYLVIA BUTLER, JAMIE CHESS, and
                                                 MELVIN HINTON
                                                 Assistant Attorney General
                                                 100 W. Randolph, 13th Floor
                                                 Chicago, Illinois 60601
                                                 312-814-3711
                                                 nstaley@atg.state.il.us


                                             Donohue Brown Mathewson & Smyth LLC

                                             By: _/s/ Laura C. Ieremia _____________
                                                 One of the Attorneys for Defendant,
                                                 PIERRE NUNEZ, PSY.D.
                                                 140 S. Dearborn Street, Suite 800
                                                 Chicago, IL 60603
                                                 (312) 422-4905
                                                 liermia@dbmslaw.com

                                                9
        1:19-cv-01133-HAB-EIL # 38           Page 10 of 10



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 1, 2019, I electronically filed the foregoing document with

the clerk of the court for the Northern District of Illinois, using the electronic case filing system

of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of

record in this case.

                                                              /s/ Nicholas S. Staley




                                                 10
